Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. Applicant’s claims 1 – 20 are allowable, because prior art does not teach:
(Claim 1) the first control electrode being provided in the first trench and electrically insulated from the semiconductor part by a first insulating film;
a second control electrode provided between the semiconductor part and the first electrode, the second control electrode being provided in the second trench and electrically insulated from the semiconductor part by a second insulating film;
a third control electrode provided between the semiconductor part and the first electrode, the third control electrode being provided in the third trench and electrically insulated from the semiconductor part by a third insulating film,
the third control electrode being electrically isolated from the first and second control electrodes;
a first control terminal apart from the first electrode on the first surface of the semiconductor part, the first control terminal being electrically connected to the first control electrode and electrically insulated from the semiconductor part; and
a second control terminal apart from the first electrode and the first control terminal on the first surface of the semiconductor part, the second control terminal being electrically connected to the second control electrode and electrically insulated from the semiconductor part, the first to third control electrodes being arranged in a direction along the first surface of the semiconductor part,
the third control electrode being provided between the first control electrode and the second control electrode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Remarks
The examiner has reviewed prior art in light of applicant’s comments and amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887. The examiner can normally be reached 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
January 15, 2022